DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16, & 20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Archung (4711089).
	Archung discloses a pumping system, flow distribution manifold, and method, comprising: a first pump (14) to provide pressure to a first hydraulic load (e.g. 22, 24); a second pump (16) to provide pressure to a second hydraulic load (e.g. 26, Fig. 1b); a check valve (82 e.g. in line 18); and a directional control valve (88) that is controllable to cause the first pump to change operation to provide pressure to the first hydraulic load and, through the check valve, to the second hydraulic load.  Wherein: the directional control valve is an electrically operated valve (e.g. via associated motor M), the directional control valve being configurable to receive an electrical signal to cause the first pump to change operation in response to receiving the electrical signal; the pumping .  

Claims 1-2 & 8-9 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Lim et al (9284719).
	Lim et al disclose a pumping system, flow distribution manifold, comprising: a first pump (10a) to provide pressure to a first hydraulic load (e.g. 40a); a second pump (10b) to provide pressure to a second hydraulic load (e.g. 40b); a check valve (e.g. Fig. 1 seen above valve 22); and a directional control valve (22) that is controllable to cause the first pump to change operation to provide pressure to the first hydraulic load and, through the check valve, to the second hydraulic load.  Wherein the directional control valve is an electrically operated valve (connected to ECU 50), the directional control valve being configurable to receive an electrical signal to cause the first pump to change operation in response to receiving the electrical signal

Allowable Subject Matter
Claims 3-5, 10-12, & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 11, 2022